Almand, Justice.
Colquitt L. Chandler III, a minor, by his father as next friend, filed a suit in Fulton Superior Court versus C. S. Jones, a resident of Clayton County, and two non-resident corporations, each alleged to have an office, agent, and place of business in Fulton County. The demurrers, general and special, of Jones were overruled. One ground of general demurrer was that, since it appeared that the only resident of the State of Georgia named as a defendant was Jones, whose residence was in Clayton County, “under and by virtue of the provisions of the Constitution of the State of Georgia, this defendant is entitled to be sued in his own county and may not be compelled to litigate in a county other than that of his residence, where all other defendants are non-residents, on a cause of action arising in this state.” Jones, in his bill of exceptions to this court assigning error on the overruling of his demurrers, asserts that this court has jurisdiction because the ruling on his demurrers involves “the question of the constitutional right of the plaintiff in error to be sued in his own county, in an action where he is the only resident defendant.” Held:
This case being an action at law involving the mere application of unquestioned and unambiguous provisions of the Constitution to a given state of facts, the Court of Appeals and not this court has jurisdiction to review the ruling of the trial court. Gaines v. State, 205 Ga. 210 (52 S. E. 2d, 847); Atlanta-Asheville Motor Express v. Superior Garment Mfg. Co., 206 Ga. 882 (59 S. E. 2d, 382); Sellers v. State, 207 Ga. 249 (61 S. E. 2d, 145).

Transferred to the Court of Appeals.


All the Justices concur, except Atkinson, P. J., not participating.